MEMORANDUM OPINION ON REHEARING. OPINION OF THE COURT. M’FIE, J.  1 The motion for rehearing in this case raises but one question, and that the unconstitutionality of Section 2937, Compiled Laws of New Mexico, and the court having considered this question, together with the oral arguments and briefs of the respective counsel, adlieres to the opinion heretofore rendered. Counsel for appellants is in error in the suggestion that the court holds in the original opinion that Section 293?, supra, is not a statute of limitation, as it is apparent from the original opinion that this section is a statute of limitation, but-goes further and points out that it is not solely a statute of limitation in the same sense as is that provided for in Section 2938, Compiled Laws 189?, but, being limited to a specific classification of lands, that of land grants, it is more than an ordinary statute of limitation and provides for certain affirmative relief following the expiration of the period of limitation, such as is deemed speeificalh' applicable to the condition of grant lands as the same existed at the time Section 293?, supra, was enacted. The period of ten 3'ears, fixed in the statute for all those seeking to avoid its operation, is deemed a reasonable time and meets the suggestion that this section does not provide due process of law. We are of the opinion that the fact that this section has been in existence in substantially its original form for aboirt sixty years, whereas Section 2938 has been substantially amended, indicates that Section 293?, supra, was enacted to meet the peculiar conditions existing in this territory in that early day concerning the particular land classified in the section, and, as applied to. the peculiar conditions existing at the time, this section of the statute is not obnoxious to the constitutional objections sought to be raised in the motion for rehearing. The original opinion, therefore, will be adhered io as the opinion of the court in this ease.